In accordance with the opinion of the court, a memorandum report of the commissioner, and a stipulation and amended stipulation of the parties, plaintiffs agreeing to accept the sum of $92,988.74 in full settlement and satisfaction of any and all claims set forth in their petition and defendant consenting to the entry of judgment in said amount and settling, waiving and abandoning any and all of its counterclaims, it was ordered on October 22, 1971 that judgment for plaintiffs be entered for $92,988.74 and that defendant’s counterclaims be dismissed.